Citation Nr: 0308485	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  94-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left wrist, on appeal from the initial 
grant of service connection.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to May 1985 
and he had a period of active duty for training in the United 
States Army Reserves from August 8 to 28, 1987.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  The Board remanded the case in 
November 1996 for additional development of the record.


FINDING OF FACT

The service-connected residuals of a fracture of the left 
wrist are manifested by limitation of motion and complaints 
of pain, but without ankylosis.


CONCLUSION OF LAW

The criteria for a separate 10 percent evaluation for 
residuals of a fracture of the left wrist have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased rating for the service-connected left wrist 
disability.  No further assistance in developing the facts 
pertinent to the issues is required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

By rating action in September 1992, the RO granted service 
connection for residuals of fracture of the left navicular 
(scaphoid) bone, characterized as a left wrist condition.  
The service medical records for the period of active duty for 
training dated in August 1987 showed that the veteran 
fractured the left wrist.  It was noted that the veteran 
underwent an open reduction and internal fixation of the left 
scaphoid during service.  A 10 percent rating under 
Diagnostic Codes 7804-5215 was assigned, effective from 
October 15, 1991, the date of claim.  The RO indicated that 
the 10 percent rating was being assigned on the basis of 
finding of a tender painful scar shown on VA examination in 
May 1992.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

After a full review of the record, the Board concludes that a 
separate 10 percent rating for the service-connected 
residuals of a fracture of the left wrist is warranted under 
Diagnostic Code 5215.  Under the rating schedule, limitation 
of dorsiflexion of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2002).  On VA examinations in 
May 1992, March 1997 and August 2001, the veteran reported 
left wrist pain.  The evidence reveals that he is right-
handed.  In May 1992, it was noted that the wrist was painful 
and dorsiflexion was limited to 40 degrees.  On examination 
in March 1997, dorsiflexion of the left wrist was to 40 
degrees and flexion was to 55 degrees.  There was tenderness 
to palpation on the left navicular bone and scar areas.  In 
August 2001, flexion was to 30 degrees and extension was to 
35 degrees, actively and passively.

The evidence clearly shows that there is limitation of motion 
of the left wrist and complaints of pain.  The record shows 
that the range of motion of the left wrist in not limited to 
less than 15 degrees or that there is limitation of palmar 
flexion of either wrist to in line with the forearm, but 
there is limited motion of the left wrist with the presence 
of pain which would equate to pain on motion of the affected 
joint.  Therefore, the Board finds that the clinical findings 
support the assignment of a 10 percent rating for the 
service-connected wrist disability under Diagnostic Code 
5215.  See DeLuca v. Brown, 38 C.F.R. §§ 4.40, 4.45 (2002)  

The 10 percent rating is the maximum disability rating 
available under Diagnostic Code 5215.  A higher evaluation is 
not assignable under DeLuca in cases where, as here, a 
claimant is already receiving the maximum schedular 
evaluation for limitation of motion of the affected joint.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (involving 
a case in which the veteran was rated 10 percent disabled 
under Diagnostic Code 5215).

The Board also notes that there is no evidence whatsoever of 
ankylosis of the affected joint such as to warrant a higher 
rating by analogy to ankylosis of the wrist under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2002).  

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a separate 10 
percent disability rating for the veteran's residuals of a 
fracture of the left wrist.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  The benefit sought on appeal is accordingly 
granted.







(CONTINUED ON NEXT PAGE)



ORDER

A separate 10 percent rating for the service-connected 
residuals of a left wrist fracture is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

